Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Alaska Pacific Bancshares, Inc. We consent to the incorporation by reference in Registration Statements No. 333-58798 and 333-147444 on Form S-8 of Alaska Pacific Bancshares, Inc. of our report dated March 21, 2012, with respect to the consolidated balance sheets of Alaska Pacific Bancshares, Inc. and subsidiary as of December 31, 2011 and 2010, and the related consolidated statements of income, changes in shareholders' equity and comprehensive income, and cash flows for the years then ended, which appear in the December 31, 2011, annual report on Form 10-K of Alaska Pacific Bancshares, Inc. /s/ Moss Adams LLP Everett, Washington March 21, 2012
